ON SUGGESTION OF ERROR.
Appellees, in a combination motion and suggestion of error, have stated that the two trust deeds exhibited by them to the bill herein were copies of certified copies of the recorded instruments as furnished to them by the chancery clerk, and which certified copies so furnished were erroneous and not true copies of the recorded instruments, especially in respect to the requirements for advertising the property for sale, and they ask that we grant permission to them to amend their bill so as to exhibit true and correct copies of such instruments and present the true facts to the lower court.
Our original opinion herein does not preclude such amendment, or any other proper amendment, or pleading, by either side, in the further trial of the cause in the lower court, but application so to do, if permission is needed, should be made to the chancellor.
Suggestion of error overruled. *Page 88